Title: From James Madison to Thomas Jefferson, 8 January 1797
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Jany. 8. 1797
I have recd. your favor of the 17 Ult. The election is not likely to terminate in the equilibrium of votes for which the Constitution has not provided. If the Vermont votes should be valid as is now generally supposed, Mr. Adams will have 71. & you 68. Pinkney being in the rear of both. It is to be hoped that the nicety & in truth the unpropitious casualty, of the choice of Mr. A. will lessen the evil of such an ostensible protest by this Country agst. Republicanism. Your acceptance of a share in the administration will not fail to aid this tendency. It is suggested to me that it will be necessary for you to be here before the adjournment of Congs. in order to be qualified. I have not examined the Constitution & the law on this subject. You will have the means of doing both and of deciding on the question. Altho’ I am sensible of the inconveniency of such a trip at this season of the year, yet I see so many advantages likely to result from it that I can not help wishing it may be found necessary. If you can not qualify elsewhere, you must come of course, that the danger of an interregnum may be provided against. The expence would be no objection; and is besides balanced by the effect of the qualification in settling the date of the compensation.
The special communication from the President, on our affairs with France is not yet made. The gloom over them is in no respect diminished. Not a word from Monroe, or any other quarter, relating to his recall; or enabling us to judge on the question whether Pinkney will be received. We wait with anxiety for the light that will probably be thrown on the first point, by the expected communication.
The inclosed paper will give you the foreign news as it has first made its appearance here. A comparison of paragraphs renders the Italian part of it unfavorable to the French very improbable. There may nevertheless be some foundation for it. The French operations agst. our Trade seem to be better authenticated, as well as the renewal of the Algerine warfare. The abortive result of Lord Malmsbury’s errand, is also highly probable. I just understand that Spain declared war agst. G. B. on the 8th. of Ocr. Adieu
Gallatin’s work is a book—& the Letter of Payne to Genl. W. is not within the compass of our privilege. I sent it some time ago in parcels to Mr. Jones, & requested him to forward them to you.
